In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-413 CV

____________________


IN RE JAVANCE L. GONZALES




Original Proceeding



MEMORANDUM OPINION (1)
	Javance L. Gonzales filed a petition for writ of mandamus on October 1, 2004.  The
relator is currently confined in the Texas Department of Criminal Justice, Correctional
Institutions Division. Relator contends that the trial court ordered him to pay child support
in 1992, that he filed a document titled "Original Answer, Denial of Paternity, and Request
for Appointment of Attorney Ad Litem" on July 8, 2004, and that the trial court has not
ruled on the motion.  The relator petitions the Court to order the judge presiding in the 1st
District Court to rule on his motion.  

	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   The relator has not demonstrated that his request for paternity testing is
validly before the trial court in a pending controversy, nor has he shown that he is entitled
to appointed counsel to represent him in the proceedings below.  The relator has not shown
that he is entitled to the relief sought.  Accordingly, the petition for writ of mandamus is
denied.  
	WRIT DENIED.
									PER CURIAM
Opinion Delivered October 7, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.